                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION

                   CIVIL ACTION FILE NO. 1:21-cv-00069-MOC-WCM

 HANNAH R. GREEN,                         )
                                          )
                     Plaintiff            )
                                          )
                     v.                   )
                                                 DEFENDANT'S ANSWER TO FIRST
                                          )
                                                     AMENDED COMPLAINT
 MOOG MUSIC, INC., a North                )
 Carolina Corporation                     )
                                          )
                     Defendant            )



      Defendant Moog Music, Inc. ("Defendant"), by and through its undersigned

attorneys, respond to Plaintiff's First Amended Complaint (Dkt. 14) as follows:

                              NATURE OF THE CASE

              1.    Defendant admits that Plaintiff seeks the relief described in the

first sentence of Paragraph 1 of the First Amended Complaint, but denies that

Plaintiff is entitled to such relief.   Defendant denies the remaining allegations

contained in Paragraph 1 of the First Amended Complaint. Except as expressly

admitted, the allegations contained in Paragraph 1 of the First Amended Complaint

are denied.

              2.    Defendant admits that it hired Plaintiff in February of 2018.

Defendant admits that Plaintiff alleges claims of gender discrimination in violation

of Title VII of the Civil Rights Act of 1964 ("Title VII), as amended, 42 U.S.C. § 2000e,

et seq. Defendant denies the remaining allegations contained in Paragraph 2 of the




    Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 1 of 22
First Amended Complaint. Except as expressly admitted, the allegations contained

in Paragraph 2 of the First Amended Complaint are denied.

              3.   Defendant admits that during Plaintiff's employment, it had

between 96 and 137 employees depending on the workweek. Defendant denies the

remaining allegations contained in Paragraph 3 of the First Amended Complaint.

Except as expressly admitted, the allegations contained in Paragraph 3 of the First

Amended Complaint are denied.

              4.   Defendant denies the allegations contained in Paragraph 4 of the

First Amended Complaint.

              5.   Defendant admits that Plaintiff alleges a claim for breach of

contract under North Carolina common law.        Defendant denies the remaining

allegations contained in Paragraph 5 of the First Amended Complaint. Except as

expressly admitted, the allegations contained in Paragraph 5 of the First Amended

Complaint are denied.

              6.   Defendant admits that Plaintiff alleges a claim for negligent

infliction of emotional distress.   Defendant denies the remaining allegations

contained in Paragraph 6 of the First Amended Complaint. Except as expressly

admitted, the allegations contained in Paragraph 6 of the First Amended Complaint

are denied.

              7.   Defendant admits that Plaintiff alleges a claim for wrongful

discharge. Defendant denies the remaining allegations contained in Paragraph 7 of




                                  2
    Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 2 of 22
the First Amended Complaint. Except as expressly admitted, the allegations

contained in Paragraph 7 of the First Amended Complaint are denied.

             8.    Defendant is without sufficient information or knowledge to form

a belief as to the truth of the allegations contained in Paragraph 8 of the First

Amended Complaint, and they, therefore are denied. Except as expressly admitted,

the allegations contained in Paragraph 8 of the First Amended Complaint are denied.

                         JURISDICTION AND VENUE

             9.    Defendant, upon information and belief, admits the allegations

contained in Paragraph 9 of the First Amended Complaint.

             10.   Paragraph 10 is a legal conclusion to which no response is

required. Defendant does not contest the Court's subject matter jurisdiction or venue

in this action. Except as expressly admitted, the allegations contained in Paragraph

10 of the First Amended Complaint are denied.

             11.   Paragraph 11 is a legal conclusion to which no response is

required.   Defendant does not contest supplemental jurisdiction in this matter.

Except as expressly admitted, the allegations contained in Paragraph 11 of the First

Amended Complaint are denied.

             12.   Defendant admits that it is a North Carolina corporation with its

principal place of business located at 160 Broadway Street, Asheville, North Carolina

28801. Defendant denies the remaining allegations contained in Paragraph 12 of the

First Amended Complaint. Except as expressly admitted, the allegations contained

in Paragraph 12 of the First Amended Complaint are denied.




                                  3
    Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 3 of 22
             13.    Paragraph 13 is a legal conclusion to which no response is

required. To the extent a response is required, the allegations of Paragraph 13 of the

First Amended Complaint are admitted, upon information and belief.

             14.   Defendant admits that Plaintiff filed a Charge of Discrimination

with the EEOC. Paragraph 14 of the First Amended Complaint refers to the contents

of a written document, which is the best evidence of its content. Defendant denies

the allegations of Paragraph 14 of the First Amended Complaint to the extent that

they are inconsistent with the written document. Defendant is without sufficient

information to form a belief as to the truth of the remaining allegations of Paragraph

14 of the First Amended Complaint, and they, therefore, are denied. Except as

expressly admitted, the allegations contained in Paragraph 14 of the First Amended

Complaint are denied.

             15.     Paragraph 15 is a legal conclusion to which no response is

required. To the extent a response is required, the allegations of Paragraph 15 of the

First Amended Complaint are denied.

                           FACTUAL ALLEGATIONS

             16.   Defendant incorporates by reference its responses and denials to

the preceding Paragraphs. Defendant admits that Plaintiff was hired by Moog on or

around February 5, 2018 as a "Sales Assistant" with a 90-day "Introductory Period."

Defendant denies the remaining allegations contained in Paragraph 16 of the First

Amended Complaint. Except as expressly admitted, the allegations contained in

Paragraph 16 of the First Amended Complaint are denied.




                                  4
    Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 4 of 22
            17.    Defendant admits that Linda Lafferty ("Ms. Lafferty") was

Plaintiff's supervisor from February of 2018 until February of 2019, and that during

that time Ms. Lafferty held the title of Sales Director.     Defendant denies the

remaining allegations contained in Paragraph 17 of the First Amended Complaint.

Except as expressly admitted, the allegations contained in Paragraph 17 of the First

Amended Complaint are denied.

            18.    Defendant admits that during her employment with Defendant,

Plaintiff's job title never changed from "Sales Assistant." Defendant further admits

that in this role, Plaintiff performed some customer service functions, order entry

functions, answered phone calls, responded to customer emails, and provided event

coordination and general administrative support and assistance for the sales

department employees. Defendant denies the remaining allegations contained in

Paragraph 18, including all subparts of the First Amended Complaint. Except as

expressly admitted, the allegations contained in Paragraph 18 of the First Amended

Complaint are denied.

            19.    Defendant denies the allegations contained in Paragraph 19 of

the First Amended Complaint.

            20.    Defendant admits that it created a Workplace Experience

Department in January of 2019, which provided Human Resources functions to

Defendant's organization. Defendant further admits that Ms. Lafferty was named

Director of that Department. Defendant denies the remaining allegations contained

in Paragraph 20, including all subparts of the First Amended Complaint. Except as




                                  5
    Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 5 of 22
expressly admitted, the allegations contained in Paragraph 20 of the First Amended

Complaint are denied.

              21.   Defendant admits that in January of 2019, Andrew Stryffeler

("Mr. Stryffeler") and Nick Valente ("Mr. Valente") were named the Sales Directors

for Defendant's Domestic Sales and International Sales Departments, respectively,

and that both had previously held positions of Sales Account Manager. Defendant

denies the remaining allegations contained in Paragraph 21. Except as expressly

admitted, the allegations contained in Paragraph 21 of the First Amended Complaint

are denied.

              22.   Defendant admits that Plaintiff did not attend the North

American Modular ("NAMM") event in Los Angeles, and Scott Brandon ("Mr.

Brandon") attended the NAMM event. Defendant denies the remaining allegations

contained in Paragraph 22. Except as expressly admitted, the allegations contained

in Paragraph 22 of the First Amended Complaint are denied.

              23.   Defendant admits that it reassigned the small number of

accounts that were assigned to Plaintiff to other Account Managers. Defendant

denies the remaining allegations contained in Paragraph 23. Except as expressly

admitted, the allegations contained in Paragraph 23 of the First Amended Complaint

are denied.

              24.   Defendant denies that Plaintiff was demoted. Defendant denies

that Mr. Stryffeler made the comment attributed to him in Paragraph 24 of the First

Amended Complaint. Defendant is without sufficient information or knowledge to




                                  6
    Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 6 of 22
form a belief as to the truth of the remaining allegations contained in Paragraph 24

of the First Amended Complaint, and they, therefore, are denied. Except as expressly

admitted, the allegations contained in Paragraph 24 of the First Amended Complaint

are denied.

              25.   Defendant denies the allegations contained in Paragraph 25 of

the First Amended Complaint.

              26.   Defendant admits that in or around January of 2019, Mr.

Brandon was promoted to the position of International Account Manager. Defendant

denies the remaining allegations contained in Paragraph 26. Except as expressly

admitted, the allegations contained in Paragraph 26 of the First Amended Complaint

are denied.

              27.   Defendant denies the allegations contained in Paragraph 27 of

the First Amended Complaint.

              28.   Defendant is without sufficient information or knowledge to form

a belief as to the truth of the allegations contained in Paragraph 28 of the First

Amended Complaint, and they, therefore, are denied. Except as expressly admitted,

the allegations contained in Paragraph 28 of the First Amended Complaint are

denied.

              29.   Defendant denies the allegations contained in Paragraph 29 of

the First Amended Complaint.

              30.   Defendant denies the allegations contained in Paragraph 30 of

the First Amended Complaint.




                                  7
    Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 7 of 22
             31.   Defendant admits that Plaintiff requested that her work

scheduled be changed from 9 AM-5PM to 8AM-4PM, which request, Defendant

allowed. Defendant denies the remaining allegations contained in Paragraph 31 of

the First Amended Complaint. Except as expressly admitted, the allegations

contained in Paragraph 31 of the First Amended Complaint are denied.

             32.   Defendant denies that Plaintiff reported the interaction described

in Paragraph 32 of First Amended Complaint to Ms. Lafferty. Defendant is without

sufficient information or knowledge to form a belief as to the truth of the remaining

allegations contained in Paragraph 32 of the First Amended Complaint, and they,

therefore, are denied. Except as expressly admitted, the allegations contained in

Paragraph 32 of the First Amended Complaint are denied.

             33.   Defendant is without sufficient information or knowledge to form

a belief as to the truth of the allegations contained in Paragraph 33 of the First

Amended Complaint, and they, therefore, are denied. Except as expressly admitted,

the allegations contained in Paragraph 33 of the First Amended Complaint are

denied.

             34.   Defendant admits that Plaintiff discussed an interaction that

occurred between her and Mr. Brandon with Ms. Lafferty on or around September

18, 2019. Defendant denies the remaining allegations contained in Paragraph 34.

Except as expressly admitted, the allegations contained in Paragraph 34 of the First

Amended Complaint are denied.




                                  8
    Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 8 of 22
            35.    Defendant admits that a meeting was held with Plaintiff, Ms.

Lafferty, Mr. Valente, and Mr. Brandon following an investigation of Plaintiff's

allegations against Mr. Brandon, and that Plaintiff was given the option to move her

desk away from Mr. Brandon, but she ultimately declined the option to relocate.

Defendant denies the remaining allegations contained in Paragraph 35, including all

subparts. Except as expressly admitted, the allegations contained in Paragraph 35,

including all subparts of the First Amended Complaint are denied.

            36.    Defendant is without sufficient information or knowledge to form

a belief as to the truth of the allegations contained in Paragraph 36 of the First

Amended Complaint, and they, therefore, are denied. Except as expressly admitted,

the allegations contained in Paragraph 36 of the First Amended Complaint are

denied.

            37.    Defendant denies the allegations contained in Paragraph 37 of

the First Amended Complaint.

            38.    Defendant admits that it hired Joe Richardson in May of 2019 as

its Chief Marketing Officer ("CMO") and that the sales department reports to him.

Defendant further admits that Mr. Valente was promoted to Vice President after Mr.

Richardson was hired. Defendant denies the remaining allegations contained in

Paragraph 38. Except as expressly admitted, the allegations contained in Paragraph

38 of the First Amended Complaint are denied.

            39.    Defendant denies the allegations contained in Paragraph 39 of

the First Amended Complaint are denied.




                                  9
    Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 9 of 22
            40.   Defendant denies the allegations contained in Paragraph 40 of

the First Amended Complaint.

            41.   Defendant denies the allegations contained in Paragraph 41 of

the First Amended Complaint.

            42.   Defendant admits that Ms. Green was instructed that she was to

begin training a new employee based in Europe, Doom Christ, who was hired in the

role of "Sales Operations Europe." Defendant denies the remaining allegations

contained in Paragraph 42. Except as expressly admitted, the allegations contained

in Paragraph 42 of the First Amended Complaint are denied.

            43.   Defendant admits that Plaintiff met with Joe Richardson ("Mr.

Richardson") in January of 2020, and then again two more times in the period from

January to March of 2020. Defendant denies the remaining allegations contained in

Paragraph 43. Except as expressly admitted, the allegations contained in Paragraph

43 of the First Amended Complaint are denied.

            44.   Defendant admits that in January of 2020, Plaintiff met with Mr.

Richardson and discussed the tasks and duties she performed with Defendant.

Defendant denies the remaining allegations contained in Paragraph 44. Except as

expressly admitted, the allegations contained in Paragraph 44 of the First Amended

Complaint are denied.

            45.   Defendant denies the allegations contained in Paragraph 45 of

the First Amended Complaint.




                                 10
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 10 of 22
            46.    Defendant denies the allegations contained in Paragraph 46 of

the First Amended Complaint.

            47.    Defendant denies the allegations contained in Paragraph 47 of

the First Amended Complaint.

            48.    Defendant denies the allegations contained in Paragraph 48 of

the First Amended Complaint.

            49.    Defendant admits that in January of 2020, Plaintiff again met

with Mr. Richardson and discussed the tasks and duties she performed with

Defendant. Defendant denies the remaining allegations contained in Paragraph 49.

Except as expressly admitted, the allegations contained in Paragraph 49 of the First

Amended Complaint are denied.

            50.    Defendant denies the allegations contained in Paragraph 50 of

the First Amended Complaint.

            51.    Defendant admits that Plaintiff met with Ms. Lafferty to request

a meeting with Mr. Richardson towards the end of February. Defendant denies the

remaining allegations contained in Paragraph 51. Except as expressly admitted, the

allegations contained in Paragraph 51 of the First Amended Complaint are denied.

            52.    Defendant admits that Plaintiff met with Ms. Lafferty and Mr.

Richardson. Defendant denies the remaining allegations contained in Paragraph 52.

Except as expressly admitted, the allegations contained in Paragraph 52 of the First

Amended Complaint are denied.




                                 11
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 11 of 22
              53.   Defendant admits that Mr. Richardson and Ms. Lafferty informed

Plaintiff that she would be made aware if the Sales Operations Manager position was

posted. Defendant denies the remaining allegations contained in Paragraph 53.

Except as expressly admitted, the allegations contained in Paragraph 53 of the First

Amended Complaint are denied.

              54.   Defendant denies the allegations contained in Paragraph 54 of

the First Amended Complaint.

              55.   Defendant admits that Plaintiff spoke with Ms. Lafferty on or

around April 16, 2020, concerning her role within the Sales Department. Defendant

denies the remaining allegations contained in Paragraph 55. Except as expressly

admitted, the allegations contained in Paragraph 55 of the First Amended Complaint

are denied.

              56.   Defendant admits the allegations contained in Paragraph 56 of

the First Amended Complaint.

              57.   Defendant admits that on April 23, 2020, Plaintiff was informed

of her position elimination and termination from employment in a meeting with Mr.

Valente and Ms. Lafferty. By way of further response, Defendant admits that in this

meeting a discussion was had concerning Plaintiff receiving severance pay, provided

she stay with Defendant until August 1, 2020 and executed certain severance

documents. Defendant memorialized this correspondence in written correspondence

that it sent Plaintiff. Defendant denies the remaining allegations contained in




                                 12
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 12 of 22
Paragraph 57 of the First Amended Complaint. Except as expressly admitted, the

allegations contained in Paragraph 57 of the First Amended Complaint are denied.

            58.    Defendant denies the allegations contained in Paragraph 58 of

the First Amended Complaint.

            59.    Defendant admits that Plaintiff continued working for Defendant

until August 1, 2020.   Defendant denies the remaining allegations contained in

Paragraph 59 of the First Amended Complaint. Except as expressly admitted, the

allegations contained in Paragraph 59 of the First Amended Complaint are denied.

            60.    Defendant admits that Plaintiff emailed Mike Adams ("Mr.

Adams"), Defendant's President, on April 28, 2020 to report allegations of alleged

discrimination and unfair treatment. Defendant admits that Mr. Adams responded

to Plaintiff and informed her that the matter had been referred to Ms. Lafferty.

Defendant denies the remaining allegations contained in Paragraph 60 of the First

Amended Complaint. Except as expressly admitted, the allegations contained in

Paragraph of 60 the First Amended Complaint are denied.

            61.    Defendant admits that Ms. Lafferty investigated Plaintiff's

complaints that she made to Mr. Adams, however, Plaintiff repeatedly refused to

make herself available to participate in the investigation. Defendant denies the

remaining allegations contained in Paragraph 61 of the First Amended Complaint.

Except as expressly admitted, the allegations contained in Paragraph 61 of the First

Amended Complaint are denied.




                                 13
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 13 of 22
             62.     Defendant denies the allegations contained in Paragraph 62 of

the First Amended Complaint.

             63.     Defendant denies the allegations contained in Paragraph 63 of

the First Amended Complaint.

             64.     Defendant denies the allegations contained in Paragraph 64 of

the First Amended Complaint.

             65.     Defendant admits that Plaintiff was terminated because her

position was dissolved.    Defendant further admits that it offered Plaintiff the

opportunity to apply for other positions within its organization as they opened, which

Plaintiff refused.     Defendant denies the remaining allegations contained in

Paragraph 65 of the First Amended Complaint. Except as expressly admitted, the

allegations contained in Paragraph 65 of the First Amended Complaint are denied.

             66.     Defendant denies the allegations contained in Paragraph 66 of

the First Amended Complaint.

             67.     Defendant denies the allegations contained in Paragraph 67 of

the First Amended Complaint.

             68.     Defendant denies the allegations contained in Paragraph 68 of

the First Amended Complaint.

             69.     Defendant denies the allegations contained in Paragraph 69 of

the First Amended Complaint.

             70.     Defendant denies the allegations contained in Paragraph 70 of

the First Amended Complaint.




                                 14
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 14 of 22
              71.   Defendant denies the allegations contained in Paragraph 71 of

the First Amended Complaint.

              72.   Defendant denies the allegations contained in Paragraph 72 of

the First Amended Complaint.

                              First Cause of Action
                Discrimination on the Basis of Sex in Violation
                     of Title VII (42 U.S.C. § 2000e, et seq.)

              73.   Defendant incorporates by reference its responses to the previous

paragraphs.

              74.   Defendant denies the allegations contained in Paragraph 74 of

the First Amended Complaint.

              75.   Defendant denies the allegations contained in Paragraph 75 of

the First Amended Complaint.

              76.   Defendant denies the allegations contained in Paragraph 76 of

the First Amended Complaint.

              77.   Paragraph 77 is a statement of law to which no response is needed

or required. To the extent a response is required, Defendant denies the allegations

of Paragraph 77 of the First Amended Complaint.

              78.   Defendant denies the allegations contained in Paragraph 78 of

the First Amended Complaint.

                          Second Cause of Action
                Violations of Title VII 42 U.S.C. § 2000e-3(a)
      Retaliation Against Plaintiff for Engaging in Protected Activity




                                 15
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 15 of 22
              79.   Defendant incorporates by reference its responses to the previous

paragraphs.

              80.   Defendant denies the allegations contained in Paragraph 80 of

the First Amended Complaint.

              81.   Defendant denies the allegations contained in Paragraph 81 of

the First Amended Complaint.

              82.   Defendant denies the allegations contained in Paragraph 82 of

the First Amended Complaint.

              83.   Paragraph 83 is a statement of law to which no response is needed

or required. To the extent a response is required, Defendant denies the allegations

of Paragraph 83 of the First Amended Complaint.

              84.   Defendant denies the allegations contained in Paragraph 84 of

the First Amended Complaint.

              85.   Defendant denies the allegations contained in Paragraph 85 of

the First Amended Complaint.

                           Third Cause of Action
                       Common Law Breach of Contract

              86.   Defendant incorporates by reference its responses to the previous

paragraphs.

              87.   Defendant denies the allegations contained in Paragraph 87 of

the First Amended Complaint.

              88.   Defendant denies the allegations contained in Paragraph 88 of

the First Amended Complaint.



                                 16
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 16 of 22
              89.   Defendant denies the allegations contained in Paragraph 89 of

the First Amended Complaint.

                              Fourth Cause of Action
                      Negligent Infliction of Emotional Distress

              90.   Defendant incorporates by reference its responses to the previous

paragraphs.

              91.   Defendant denies the allegations contained in Paragraph 91 of

the First Amended Complaint.

              92.   Defendant denies the allegations contained in Paragraph 92 of

the First Amended Complaint.

              93.   Defendant denies the allegations contained in Paragraph 93 of

the First Amended Complaint.

              94.   Defendant denies the allegations contained in Paragraph 94 of

the First Amended Complaint.

              95.   Defendant denies the allegations contained in Paragraph 95 of

the First Amended Complaint.

              96.   Defendant denies the allegations contained in Paragraph 96 of

the First Amended Complaint.

              97.   Defendant denies the allegations contained in Paragraph 97 of

the First Amended Complaint.

                                  Fifth Cause of Action
                                  Wrongful Discharge




                                 17
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 17 of 22
              98.    Defendant incorporates by reference its responses to the previous

paragraphs.

              99.    Paragraph 99 is a statement of law to which no response is needed

or required. To the extent a response is required, Defendant denies the allegations

of Paragraph 99 of the First Amended Complaint.

              100.   Defendant denies the allegations contained in Paragraph 100 of

the First Amended Complaint.

              101.   Defendant denies the allegations contained in Paragraph 101 of

the First Amended Complaint.

                           Separate and Affirmative Defenses

      By way of further Answer to the First Amended Complaint, Defendant sets for

the following separate and affirmative defenses.

                            FIRST AFFIRMATIVE DEFENSE

      Plaintiff's breach of contract claim is barred or limited because Defendant did

not breach any contract with Plaintiff, express or implied, or any duty of good faith

and fair dealing.

                          SECOND AFFIRMATIVE DEFENSE

      Plaintiff's breach of contract claim is barred or limited because Plaintiff failed

to satisfy a condition precedent.

                            THIRD AFFIRMATIVE DEFENSE

      Defendant pleads as affirmative defenses waiver, equitable estoppel, and

laches.



                                 18
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 18 of 22
                          FOURTH AFFIRMATIVE DEFENSE

       To the extent Plaintiff has suffered any damages, which Defendant denies,

Plaintiff's recovery should be reduced or eliminated due to Plaintiff's failure to

mitigate her damages.

                           FIFTH AFFIRMATIVE DEFENSE

       Defendant is not the proximate cause of the damages alleged by Plaintiff, and

Defendant is therefore not liable for any of Plaintiff's alleged damages.

                           SIXTH AFFIRMATIVE DEFENSE

       Upon information and belief, any alleged damages incurred by Plaintiff arose

as a result of acts or omissions of parties or persons over which Defendant had no

control or who exceeded the scope of their authority. The acts or omissions of others

were superseding and/or intervening proximate cause(s) of any damages claimed by

Plaintiff.

                         SEVENTH AFFIRMATIVE DEFENSE

       Defendant pleads all defenses, amenities and limits set out in Chapter 1D of

the North Carolina General Statutes as affirmative defense in bar or limitation of

Plaintiff's right to recover punitive damages herein.

                          EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff's First Amended Complaint seeks an award of punitive damages that

is subject to the provisions of N.C. Gen. Stat. § 1D-45. Plaintiff's claim for punitive

damages is one that Plaintiff knows or should know to be frivolous or malicious.

Defendant hereby gives notice that it will seek an award of reasonable attorneys' fees


                                  19
    Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 19 of 22
resulting from the defense against the punitive damages claim asserted by Plaintiff,

and to the extent any damages may be awarded to Plaintiff as compensatory

damages, that Defendant will seek to have such an award be set off against the

attorneys' fees sought herein.

                        NINTH AFFIRMATIVE DEFENSE

      Plaintiff's claims for injunctive relief and other equitable relief are barred by

the doctrine of unclean hands.

                       TENTH AFFIRMATIVE DEFENSE

      Defendant pleads as a bar to Plaintiff's First and Second claim for relief a

failure to exhaust administrative remedies.

                      ELEVENTH AFFIRMATIVE DEFENSE

      Defendant is not liable to Plaintiff for any alleged violation of Title VII, because

Plaintiff failed to take advantage of any preventative or corrective opportunities

provided by Defendant or otherwise to avoid the harm. See Faragher v. City of Boca

Raton, 524 U.S. 775, 807-808 (1998) and Burlington Indus., Inc. v. Ellerth, 524 U.S.

742, 764-65 (1998).

                      TWELFTH AFFIRMATIVE DEFENSE

      Defendant is not liable for any alleged violation of Title VII in the form of

discrimination or retaliation. All actions taken by Defendant and its agents, if any,

with respect to the Defendant's employment of Plaintiff were taken exclusively for




                                 20
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 20 of 22
legitimate, non-discriminatory reasons. The Court therefore cannot properly infer

that any such actions were motivated by unlawful discrimination.

                    THIRTEENTH AFFIRMATIVE DEFENSE

      Assuming arguendo that Defendant was negligent in any way as to Plaintiff,

then Defendant cannot be held liable to Plaintiff for the consequences of such alleged

negligence as a result of the contributory negligence of Plaintiff.

                   FOURTEENTH AFFIRMATIVE DEFENSE

      One or more of Plaintiff's state law claims are preempted by Federal law and

therefore should be dismissed.

                     FIFTEENTH AFFIRMATIVE DEFENSE

      Plaintiff's Title VII claims are barred in whole or in part by the same actor

inference in that the same individual who hired Plaintiff was also responsible for

the decision to terminate her employment.

                     SIXTEENTH AFFIRMATIVE DEFENSE

      Plaintiff's Title VII claims are barred in whole or in part by the fact that

Defendant's decision maker is in the same protected class as Plaintiff. Castaneda v.

Partida, 430 U.S. 482, 499 (1977).

                  NON-WAIVER OF ADDITIONAL DEFENSES

      Defendant hereby gives notice that it intends to rely upon such other defenses

and/or claims as may be discovered or become available or appear during discovery




                                 21
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 21 of 22
in this case or otherwise, and hereby reserves the right to amend this Answer and its

affirmative defenses as necessary.

                                  PRAYER FOR RELIEF

             WHEREFORE, Defendant respectfully requests that the Court:

             1.     That Plaintiff have and recover nothing of Defendant and that the
First Amended Complaint be dismissed with prejudice.

             2.     That the costs of this action, including Defendant's reasonable
attorneys' fees and costs be taxed against Plaintiff.

             3.     That Defendant has a trial by jury on all issues so triable.

             4.     For such other and further relief as to the Court seems just and

proper and the nature of the case demands.

             This the 8th day of June, 2021.


                                 /s/Hayley R. Wells
                                 N.C. State Bar I.D. No.: 38465
                                 email: docket@wardandsmith.com
                                 email: hrw@wardandsmith.com
                                 Xavier D. Lightfoot
                                 N.C. State Bar I.D. No.: 54900
                                 email: xdlightfoot@wardandsmith.com
                                 For the firm of
                                 Ward and Smith, P.A.
                                 Post Office Box 2020
                                 Asheville, NC 28802-2020
                                 Telephone: 828.348.6070
                                 Facsimile: 828.348.6077
                                 Attorneys for Defendant
                                 Moog Music, Inc.

*This email address must be used in order to effectuate service under Rule 5 of the
North Carolina Rules of Civil Procedure.

** Email address to be used for all communications other than service.



                                 22
   Case 1:21-cv-00069-MOC-WCM Document 16 Filed 06/08/21 Page 22 of 22
